EXHIBIT 10.3

Tuesday, June 27, 2008

WITHOUT PREJUDICE

DELIVERED TO:

Richard Dobry

Dear Rick,

Re: Cott Corporation (“Cott”) – Termination of Employment

We are writing to notify you that your employment with Cott is hereby terminated
without cause, effective June 30, 2008.

Cott appreciates your contribution to the corporation and with a view to
resolving all matters on an amicable basis, has prepared the following severance
arrangements (collectively, with Schedules “1” and “2,” the “Separation
Agreement and Release”):

 

1. Date of Termination

The effective date of termination of employment is June 30, 2008 (the
“Termination Date”).

 

2. Accrued Salary and Vacation Pay

Regardless of whether you sign this Agreement, you will be paid your salary and
accrued vacation pay to the Termination Date. These payments will be less
applicable statutory deductions and withholdings and paid in a lump-sum payment
during the next pay period immediately following the Termination Date.

 

3. Severance Payment and Out-Placement

As outlined in your Retention, Severance and Non-Competition Plan Agreement
dated May 11, 2007 and in the Amended and Restated Retention, Severance and
Non-Competition Plan dated June 25, 2007 (collectively, the “Retention
Agreement”), we have agreed to pay you a lump-sum payment equal to 2 times your
annual base salary, car allowance, bonus at target and a prorated bonus for the
current bonus year, as outlined below. You will receive these payments on the
first pay run occurring at least five business days after the later of (a) the
Termination Date and (b) the date on which this Separation Agreement and General
Release becomes irrevocable. Such payments will be made on the basis that you
will continue to perform your duties and our agreement to make such payments
will be null and void if the reason for termination is Cause or resignation
without Good Reason (as such terms are defined in the Retention Agreement)
before the Termination Date. We agree, however, that your compliance with our
request not to come into Cott’s offices or to take on a reduced role in
performance of service for Cott shall not be deemed a resignation without Good
Reason.

The payment will be equal to $1,842,000 (less applicable withholdings),
calculated as follows;

Annual Base Salary ($400,000) + Car Allowance ($16,000) + Bonus @ Target
($400,000) = a total amount of $816,000



--------------------------------------------------------------------------------

Multiply by 2 X = $1,632,000 + Plus Pro-rated Bonus @ Target equal to 6 months
($200,000) and Buy Out of Annual Medical Assessment ($10,000) to equal the total
of $1,842,000

Your participation in the Performance Share Unit Plan will cease with immediate
effect on your Termination Date. The Performance Share Unit (PSU) awards
provided to you in 2007 will be pro-rated based on your Termination date.

The prorated portion of your first 2007 award of 47,721 shares will be 23,860.

The prorated portion of your second 2007 award of 25,856 shares will be 12,928.

The prorated portion of your first 2008 award of 92,363 shares will be 46,181.

The prorated portion of your second 2008 award of 184,726 shares will be 46,181.

The total prorated portion of PSU’s is 129,152.

 

Award Date

   Vest Date    # of Shares    Pro-rated Shares

16-Feb-07

   31-Dec-09    47,721    23,861

18-Jul-07

   31-Dec-09    25,856    12,928

9-May-08

   31-Dec-08    92,363    46,181

9-May-08

   31-Dec-09    184,726    46,181       TOTAL    129,152

The prorated PSU’s described above may become payable to you based on the
performance goals of the plan being achieved, as provided for in the plan and as
approved by the Board. Such payouts will be determined at the end of the
performance cycle for each plan and will be payable at the same time that such
payouts are made to other participants. This is subject to, and without any
limitation to, any additional rights you may have under the Retention Agreement,
including without limitation, additional rights arising on a Change of Control
during a Change of Control Window (as such terms are defined in the Retention
Agreement).

The employee portion of the bonus monies you deferred from 2007 Bonus Year into
the Restated Executive Incentive Share Purchase Plan (EISPP) from your 2007
Bonus Payment will be payable back to you in the form of common share units,
minus applicable taxes. The company match will be forfeited. Details of the
withdrawal process can be explained to you in further detail if you desire by
the Senior Director of Compensation & Benefits.

 

4. Benefits

We confirm that, to the extent Cott may do so legally and in compliance with its
benefit plans in existence from time to time, the following benefits will
continue for a period of 24 months following the Termination Date or until
alternative employment is secured that provides comparable benefits: Extended
Health Care, Dental and Vision, Basic Life and AD&D and Executive Long Term Care
Insurance. All other benefits will terminate effective June 30, 2008.
Alternatively, you may elect to receive a one time lump sum payment of $50,000
in lieu of continued benefits. By choosing to receive the lump sum, you agree
that you will receive no form of health, dental, vision, life, AD&D, or long
term care benefits or insurance beyond the Termination Date.

 

2



--------------------------------------------------------------------------------

5. Expenses

To the extent that you have incurred any proper travel, entertainment or other
business expenses, you will be reimbursed in accordance with Cott’s policy. All
expense reports must be submitted within 30 days of your Termination Date.

 

6. Stock Options/Share Purchase Plan/DPSP/RSP

All of your rights with respect to vested stock options that you hold personally
will continue after the termination of your employment, subject to the
provisions of the Cott’s Restated 1986 Common Share Option Plan as amended (the
“Option Plan”), for 60 days following the Termination Date, and thereafter such
options shall be null and void.

All other rights under Cott’s share purchase plans (other than the PSU Plan
under which your entitlement shall be as described as above) and other long-term
incentive plans, including, without limitation, all rights to unvested shares
under the 401k Plan and Employee Share Purchase Plan shall terminate on the
Termination Date in accordance with those plans. Rights under these plans that
have vested as of the Termination Date will continue in accordance with and
subject to the terms of the applicable plans.

 

7. Effect of Employment Agreement

The parties acknowledge and agree that the employment agreement between Cott and
you dated September 21, 2006 (the “Employment Agreement”) shall be of no further
effect after the Termination Date.

 

8. No Other Payments

Other than as set out in Section 7 of the Retention Agreement, the payments and
other entitlements set out or referenced in this Separation Agreement and
Release, constitute your complete entitlement and Cott’s complete obligations
whatsoever, including with respect to the cessation of your employment, whether
at common law, statute or contract. For greater certainty, we confirm that,
other than as set out in Section 7 of the Retention Agreement and in this
Separation Agreement and Release, you are not entitled to any further payment
(including any bonus payments), benefits, perquisites, allowances or
entitlements earned or owing to you from Cott pursuant to any employment or any
other agreement, whether written or oral, whatsoever, all having ceased on the
Termination Date without further obligation from Cott. All amounts paid to you
pursuant to this letter shall be deemed to include all amounts owing pursuant to
the Employment Standards Act, 2000 and any applicable state wage payment or wage
collection law, and such payments represent a greater right or benefit than that
required under the Employment Standards Act, 2000 and any applicable state wage
payment or wage collection law.

 

9. Resignation & Release

You will resign as an officer of Cott (and any direct and indirect affiliates,
subsidiaries and associated companies) with effect as of the Termination Date.
In this respect, you agree to execute and deliver the Resignation Notice
attached hereto as Schedule “1” and such further documentation as may reasonably
be required by Cott, in its sole discretion, in order to effect this
resignation. You agree to sign, no earlier than your last day of active
employment with Cott, the Release Agreement in the form attached as Schedule “2”
to this Separation Agreement and Release and further agree that,

 

3



--------------------------------------------------------------------------------

notwithstanding anything to the contrary in the Retention Agreement, your
execution without revocation of the Release Agreement is a condition precedent
to you receiving any severance payments hereunder that are in excess of payments
required by statute.

 

10. Your Continuing Obligations

 

  (a) You will continue to abide by all of the provisions of your Employment
Agreement through the Termination Date, and with all of the provisions of the
Retention Agreement through the Termination Date and at all times thereafter
following the cessation of your employment in accordance with and subject to the
terms of the Retention Agreement (including Section 8 thereof) and this
Separation Agreement and Release.

 

  (b) You are required to return to Cott within five (5) business days of the
Termination Date all of the property of Cott in your possession or in the
possession of your family or agents including, without limitation, wireless
devices and accessories, computer and office equipment, keys, passes, credit
cards, customer lists, sales materials, manuals, computer information, software
and codes, files and all documentation (and all copies thereof) dealing with the
finances, operations and activities of Cott, its clients, employees or
suppliers.

 

  (c) You will agree to cooperate reasonably with Cott, and its legal advisors,
at Cott’s request, direction and reasonable cost, in connection with: (i) any
Cott business matters in which you were involved during your employment with
Cott; or (ii) any existing or potential claims, investigations, administrative
proceedings, lawsuits and other legal and business matters which arose during
your employment involving Cott; (iii) effecting routine administrative
compliance with respect to any regulatory requirements that were applicable to
Cott during the period of your employment; and (iv) completing any further
documents required to give effect to the terms set out in this letter with
respect to which you have knowledge of the underlying facts.

 

  (d) You agree to indemnify and hold harmless Cott and its Affiliates (as
defined in the Retention Agreement), together with its and their respective
officers, directors and employees, from and against any and all damages, taxes,
penalties, interest, expenses and any other costs imposed under, in connection
with, or related to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), with respect to payments and benefits provided pursuant to
this Separation Agreement and Release including, but not limited to, any
penalties associated with failure to report or failure to withhold.

 

11. Taxes

All payments referred to in this letter will be less applicable withholdings and
deductions, and you shall be responsible for all tax liability resulting from
your receipt of the payment and benefits referred to in this letter, except
(i) to the extent that Cott has withheld funds for remittance to statutory
authorities, and (ii) to the extent provided otherwise in your Retention
Agreement with respect to any Gross-Up Payment. For greater certainty, we
confirm that Section 7 of the Retention Agreement provides for a Gross-Up
Payment in connection with any excise tax imposed under Section 4999 of the Code
and not in connection with any tax, penalty or interest imposed under (or

 

4



--------------------------------------------------------------------------------

in connection with) Section 409A of the Code. In no event are you entitled to
any payment from Cott with respect to any tax, penalty or interest imposed under
(or in connection with) Section 409A of the Code, and in no event shall any such
tax, penalty or interest be taken into account for purposes of determining the
amount of any payment due under Section 7 of the Retention Agreement.

 

12. General

 

  (a) Entire Agreement: Except as otherwise specified in this Agreement, this
Separation Agreement and Release constitutes the entire agreement between you
and Cott with reference to any of the matters herein provided or with reference
to your employment or office with Cott, or the cessation thereof. All promises,
representations, collateral agreements, offers and understandings not expressly
incorporated in this letter agreement are hereby superseded and have no further
effect. For greater certainty, your entitlement under Section 7, and your
obligations under Section 8, of the Retention Agreement are expressly
incorporated in this letter.

 

  (b) Severability: The provisions of this letter agreement shall be deemed
severable, and the invalidity or unenforceability of any provision set out
herein shall not affect the validity or enforceability of the other provisions
hereof, all of which shall continue in accordance with their terms.

 

  (c) Full Understanding: By signing this letter, you confirm that: (i) you have
had an adequate opportunity to read and consider the terms set out herein,
including the Release Agreement attached, and that you fully understand them and
their consequences; (ii) you have been advised, through this paragraph, to
consult with legal counsel and have obtained such legal or other advice as you
consider advisable with respect to this Separation Agreement and Release,
including attachments; (iii) you have consulted with legal counsel regarding the
application of Section 409A of the Code to the payments and benefits provided
pursuant to this Separation Agreement and Release; (iv) you are signing this
Separation Agreement and Release voluntarily, without coercion, and without
reliance on any representation, express or implied, by Cott, or by any director,
trustee, officer, shareholder, employee or other representative of Cott other
than as set forth in this Separation Agreement and Release and the Retention
Agreement; and (v) you have been provided with the 45-day consideration period
and seven-day revocation period described in the attached Release Agreement.

 

  (d)

Arbitration: In the event any dispute arises between you and Cott with respect
to the interpretation, effect or construction of any provisions of this
Separation Agreement and Release, either Cott or you may refer the matter to
final and binding arbitration without right of appeal, pursuant to the United
States Federal Arbitration Act, as applicable, for the disputed matters to be
determined by an arbitrator that is to be mutually agreed upon, upon written
notice to the other, whereupon, subject to the availability of such an
arbitrator, the arbitration hearing will commence within 30 days of the said
notice, without formality, with the costs of the arbitration to be shared
equally between the parties, subject to such order for costs as the arbitrator
may determine in his or her sole discretion. The arbitration

 

5



--------------------------------------------------------------------------------

 

shall be conducted pursuant to the then-existing rules and regulations of the
American Arbitration Association to the extent not inconsistent with this letter
agreement.

 

  (e) Currency: All dollar amounts set forth or referred to in this letter refer
to US currency.

 

  (f) Governing Law: To the extent the laws of the United States must apply, the
agreement confirmed by this letter shall be governed by the laws of the State of
Florida.

* * *

If this offer is acceptable to you once you have had an opportunity to review
it, please sign the acknowledgement below to confirm your acceptance of same and
return to Abilio Gonzalez at the Tampa Office.

If you have any questions regarding the terms set out in this letter, please
feel free to contact myself or Michael Creamer.

Yours very truly,

COTT CORPORATION

Per:

 

/s/ Abilio Gonzalez     /s/ Matthew A. Kane, Jr. Abilio Gonzalez, Chief People
Officer     Matthew A. Kane, Jr., Vice President; General Counsel

Enclosures:

 

1. Schedule “1” – Resignation Notice

 

2. Schedule “2” – Release Agreement

 

3. Schedule “3” – Schedule of Executives

Acknowledgement and Acceptance

I acknowledge that I have been provided 45 days to review this letter and the
attached Release Agreement and Resignation Notice, which I acknowledge is a
reasonable period of time (although I may sign it sooner should I desire as long
as the date of execution is after my last day of active employment), and seven
days thereafter to revoke the letter agreement and attached Release Agreement,
if I so choose. I also acknowledge that I have been advised, by this paragraph,
and have had the opportunity to obtain independent legal advice and that the
only consideration for the attached Release Agreement is as referred to in this
letter and the Release Agreement. I further acknowledge that, by the attached
Schedule 3, which is incorporated herein by reference, Cott has informed me in
writing of the time limits and eligibility requirements applicable to the
employment termination program; the decisional unit covered by the program; and
the job title and age of each

 

6



--------------------------------------------------------------------------------

eligible employee selected or not selected from the decisional unit for
termination under the program. I confirm that no other promises or
representations of any kind other than as set forth in this Separation Agreement
and Release and the Retention Agreement have been made to me to cause me to sign
this acknowledgement and acceptance.

 

/s/ Richard Dobry

    

July 1, 2008

Richard Dobry      Date

 

7



--------------------------------------------------------------------------------

SCHEDULE “1”

RESIGNATION NOTICE

 

TO:    COTT CORPORATION AND TO:    ALL DIRECT AND INDIRECT AFFILIATES,
SUBSIDIARIES AND ASSOCIATED COMPANIES THEREOF AND TO:    ALL DIRECTORS THEREOF
  

 

 

I, Richard Dobry, confirm my resignation from all offices held by me of Cott
Corporation, including all direct and indirect affiliates, subsidiaries, and
associated companies, with effect as of June 30, 2008.

 

/s/ Richard Dobry

Richard Dobry

 

8



--------------------------------------------------------------------------------

SCHEDULE “2”

RELEASE AGREEMENT

In consideration of the mutual promises, payments and benefits provided for in
the Retention Plan and the letter dated June 27th, 2008 to which this Release
Agreement is a Schedule (collectively, the “Plan”), and the release from Richard
Dobry (the “Employee”) set forth herein, Cott Corporation (the “Corporation”)
and the Employee agree to the terms of this Release Agreement. Capitalized terms
used and not defined in this Release Agreement have the meanings assigned
thereto in the Plan.

1. The Employee acknowledges and agrees that the Corporation is under no
obligation to offer the Employee the payments and benefits set forth in the
Plan, unless the Employee consents to the terms of this Release Agreement. The
Employee further acknowledges that he/she is under no obligation to consent to
the terms of this Release Agreement and that the Employee has entered into this
agreement freely and voluntarily.

2. In consideration of the payment and benefits set forth in the Plan and the
Corporation’s release set forth in paragraph 5, the Employee voluntarily,
knowingly and willingly releases and forever discharges the Corporation and its
Affiliates, together with its and their respective officers, directors,
partners, shareholders, employees and agents, and each of its and their
predecessors, successors and assigns (collectively, “Releasees”), from any and
all charges, complaints, claims, promises, agreements, controversies, causes of
action and demands of any nature whatsoever that the Employee or his/her
executors, administrators, successors or assigns ever had, now have or hereafter
can, shall or may have against the Releasees by reason of any matter, cause or
thing whatsoever arising prior to the time of signing of this Release Agreement
by the Employee. The release being provided by the Employee in this Release
Agreement includes, but is not limited to, any rights or claims relating in any
way to the Employee’s employment relationship with the Corporation or any its
Affiliates, or the termination thereof, or under any statute, including, but not
limited to the Employment Standards Act, 2000, the Human Rights Code, the
Workplace Safety and Insurance Act re-employment provisions, the Occupational
Health & Safety Act, the Pay Equity Act, the Labour Relations Act, Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, as
amended by the Older Workers’ Benefit Protection Act, the Family and Medical
Leave Act, and the Americans With Disabilities Act, or pursuant to any other
applicable law or legislation governing or related to his/her employment or
other engagement with the Corporation. In no event shall this Release apply to
the Employee’s right, if any, to indemnification, under the Employee’s
employment agreement or otherwise, that is in effect on the date of this Release
and, if applicable, to the Corporation’s obligation to maintain in force
reasonable director and officer insurance in respect of such indemnification
obligations.

3. The Employee acknowledges and agrees that he/she shall not, directly or
indirectly, seek or further be entitled to any personal recovery in any lawsuit
or other claim against the Corporation or any other Releasee based on any event
arising out of the matters released in paragraph 2.

4. Nothing herein shall be deemed to release: (i) any of the Employee’s rights
under the Plan; or (ii) any of the vested benefits that the Employee has accrued
prior to the date this Release Agreement is executed by the Employee under the
employee benefit plans and arrangements of the Corporation or any of its
Affiliates; or (iii) any claims that may arise after the date this Release
Agreement is executed.



--------------------------------------------------------------------------------

5. In consideration of the Employee’s release set forth in paragraph 2, the
Corporation knowingly and willingly releases and forever discharges the Employee
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever that the
Corporation now has or hereafter can, shall or may have against him/her by
reason of any matter, cause or thing whatsoever arising prior to the time of
signing of this Release Agreement by the Corporation, provided, however, that
nothing herein is intended to release any claim the Corporation may have against
the Employee for any illegal conduct or arising out of any illegal conduct and
provided further that nothing herein shall be deemed to release the
Corporation’s rights under the Plan or for any claims that may arise after the
date this Release Agreement is executed.

6. The Employee acknowledges that he/she has carefully read and fully
understands all of the provisions and effects of the Plan and this Release
Agreement. The Employee also acknowledges that the Corporation, by this
paragraph and elsewhere, has advised him/her to consult with an attorney of
his/her choice prior to signing this Release Agreement. The Employee represents
that, to the extent he/she desires, he/she has had the opportunity to review
this Release Agreement with an attorney of his/her choice.

7. The Employee acknowledges that he/she has been offered the opportunity to
consider the terms of the Separation Agreement and this Release Agreement for a
period of at least forty-five (45) days, although he/she may sign it sooner
should he/she desire as long as the date of execution is after the Employee’s
last day of active employment. The Employee further shall have seven
(7) additional days from the date of signing this Release Agreement to revoke
his/her consent hereto by notifying, in writing, the Chief People Officer of the
Corporation. This Release Agreement will not become effective until seven days
after the date on which the Employee has signed it without revocation.

Dated: July 1, 2008

 

/s/ Richard Dobry

Employee Name: Richard Dobry

Cott Corporation

Per:

 

/s/ Abilio Gonzalez     /s/ Matthew A. Kane, Jr. Abilio Gonzalez, Chief People
Officer     Matthew A. Kane, Jr., Vice President; General Counsel

 

10



--------------------------------------------------------------------------------

SCHEDULE “3”

Cott is effecting a program through which it will reduce the number of its
executives. Persons offered severance pay in exchange for an agreement waiving
federal age discrimination in employment claims have up to 45 days after
receiving the agreement to sign and return it to Cott. Those employees have up
to 7 days after signing the agreement to revoke it.

The following is a list of the ages and job titles of the executives who were
and were not selected for the program:

 

JOB TITLE

   SELECTED
(AGE)    NOT SELECTED
(AGE)

Chief Executive Officer

      64

President, NA

   51   

President International

      51

Chief Procurement Officer

      53

General Counsel

      50

Chief People Officer

   47   

 

11